Case 2:20-cv-02874-AB-SK Document 50-3 Filed 06/26/20 Page 1 of 2 Page ID #:541




           EXHIBIT 1
Mail - Peter.Chang@doj.ca.gov                                                     https://webmail.doj.ca.gov/owa/#path=/mail/sentitems
            Case 2:20-cv-02874-AB-SK                    Document 50-3 Filed 06/26/20    Page 2 of 2 Page ID #:542


         Re: Brandy v. Villanueva

          Peter Chang
          Thu 6/25/2020 12:06 PM


          To:George Lee <gml@seilerepstein.com>;

          Cc:Patty Li <Patty.Li@doj.ca.gov>; Raymond DiGuiseppe <law.rmd@gmail.com>;




         George, as I mentioned in my voicemail, since we have not heard from you, we are preparing to file an ex parte application to
         extend the answer date. Do you oppose that application?

         Of course, if you do have a response on either the settlement or the stipulation to extend, we would be happy to continue to
         discuss those options as well.

         Regards,
         Peter

         From: Peter Chang
         Sent: Wednesday, June 24, 2020 2:01:43 PM
         To: George Lee
         Cc: Pa<y Li; Raymond DiGuiseppe
         Subject: Re: Brandy v. Villanueva

         George, since we don't yet have a final agreement, I propose we stipulate to extend the answer date by another 12 days. This
         should be more than sufficient time to know whether we have an agreement or not, and, if not, provide sufficient time for us to
         meet and confer about a motion to dismiss ahead of that motion, if necessary. Attached is the draft stip. I'll also give you a call
         shortly.

         Thanks,
         Peter

         From: Peter Chang
         Sent: Wednesday, June 24, 2020 10:13:29 AM
         To: George Lee
         Cc: Pa<y Li; Raymond DiGuiseppe
         Subject: Re: Brandy v. Villanueva

         George, can we have a stip by 1pm today? Otherwise, we'll have to discuss other options for proceeding.

         Thanks,
         Peter

         From: Peter Chang
         Sent: Tuesday, June 23, 2020 1:39:40 PM
         To: George Lee
         Cc: Pa<y Li; Raymond DiGuiseppe
         Subject: Re: Brandy v. Villanueva

         George, just checking in to see whether you're ready to circulate the draft stipulation.

         Thanks,
         Peter

         From: Peter Chang
         Sent: Monday, June 22, 2020 1:57:21 PM




1 of 9                                                                                                                             6/25/20, 4:11 PM
